Title: From Thomas Jefferson to Mary Jefferson Eppes, 27 November 1803
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  Washington Nov. 27. 03.
               
               It is rare, my ever dear Maria, during a session of Congress, that I can get time to write any thing but letters of business: and this, tho’ a day of rest to others, is not at all so to me. we are all well here, and hope the post of this evening will bring us information of the health of all at Edgehill and particularly that Martha and the new bantling are both well: and that her example gives you good spirits. when Congress will rise no mortal can tell: not from the quantity but the dilatoriness of business. mr Lillie having finished the mill, is now I suppose engaged in the road which we have been so long wanting, & that done, the next job will be the levelling of Pantops. I anxiously long to see under way the works necessary to fix you there, that we may one day be all together. mr Stewart is now here on his way back to his family, whom he will probably join on Thursday or Friday. will you tell your sister that the pair of stockings she sent me by mr Randolph are quite large enough and also have fur enough in them. I inclose some papers for Anne; and must continue in debt to Jefferson a letter for a while longer. take care of yourself my dearest Maria, have good spirits and know that courage is as essential to triumph in your case as in that of the Souldier. keep us all therefore in heart by being so yourself: give my tender affections to your sister, and recieve them for yourself also, with assurances that I live in your love only & that of your Sister. Adieu my dear daughter.
               
                  Th: Jefferson
               
            